Determination of respondent Board of Standards and Appeals of the City of New York, dated April 19, 1994, which granted intervenor-respondent a renewed building permit and an extension of time to complete construction of a building, is unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Martin Stecher, J.], entered November 3, 1994), is dismissed, without costs.
Mindful of the great weight to be accorded the determination of the municipal respondents, who are charged with the responsibility of administering and enforcing the Zoning Resolution, we find that respondent Board of Standards and Appeals’ determination granting the developer an extension of time to complete the building in question, pursuant to New York City Zoning Resolution § 11-331, after concluding that excavation had been completed and substantial progress had been made on the foundations as of the effective date of the zoning amendments, was supported by substantial evidence, was neither arbitrary nor capricious and was not an abuse of discretion (Appelbaum v Deutsch, 66 NY2d 975, 977). Respondent’s determination that the permit renewal was a Type II action requiring no additional environmental review was also rational (see, Matter of Scenic Hudson v Jorling, 183 AD2d 258).
We have considered petitioners’ remaining contentions and find them to be without merit. Concur—Wallach, J. P., Rubin, Asch, Nardelli and Tom, JJ.